 


109 HR 3720 IH: Repeal of Federal Reserve Board Term Limitation Act
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3720 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Sherman introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Federal Reserve Act to permit members of the Board of Governors of the Federal Reserve System to be appointed to more than 1 term of office. 
 
 
1.Short titleThis Act may be cited as the Repeal of Federal Reserve Board Term Limitation Act. 
2.Repeal of term limitation on Federal reserve board membershipThe second undesignated paragraph of section 10 of the Federal Reserve Act (12 U.S.C. 242) is amended by striking the last sentence and inserting the following new sentence: Any member of the Board who has served a full term of 14 years shall be eligible for reappointment to a 5-year term.   
 
